Mr. James D. Sprott Elcan  Sprott P.O. Box 549 Harrison, AR  72601
Dear Mr. Sprott:
This is in response to your request for our review and approval of an Intermunicipal Service Agreement.  Although you have not cited to the applicable Arkansas Code provision, I will assume that your request is made pursuant to A.C.A. 25-20-101, et seq. (Interlocal Cooperation Act).
Subsection (f)(2) of Section 25-20-104 states that the Attorney General shall approve a submitted agreement ". . . unless he shall find that it does not meet the conditions set forth herein and shall detail, in writing addressed to the governing bodies of the public agencies concerned, the specific respects in which the proposed agreement fails to meet the requirements of law."
A review of this "Inter-Municipal Service Agreement" indicates that there is no provision specifying the duration of the agreement, as required under A.C.A. 25-20-104(c)(1).  Therefore, the agreement is hereby returned for failure to meet the requirements of law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
cc: Sugarloaf Wastewater Treatment District Attn:  Chairman P.O. Box 256 Diamond City, AR  72630
    City of Diamond City Attn:  Mayor P.O. Box 1003 Diamond City, AR  72630
    City of Lead Hill Attn:  Mayor P.O. Box 10 Lead Hill, AR  72644
    City of South Lead Hill Attn:  Mayor P.O. Box 10 South Lead Hill, AR  72644
    Diamond City Sewer Improvement Dist. No. 1 Attn:  Chairman P.O. Box 1003 Diamond City, AR  72630